LAW OFFICES OF GARY L. BLUM 3 SUITE 603 LOS ANGELES, CALIFORNIA 90010 GARY L. BLUM TELEPHONE: (213) 381-7450 EMAIL: gblum@gblumlaw.com FACSIMILE: (213) 384-1035 June 3, 2014 Ms. Mara Ransom SECURITIES AND EXCHANGE COMMISSION treet, N.E. Washington, DC 20549 Re:Frozen Food Gift Group, Inc. Response to comment letter dated April 15, 2014 Form 8-K Filed March 281, 2014 File No. 000-54597 Dear Ms. Ransom: I am confirming that, in a telephone conversation yesterday, June 2, 2014, Staff Attorney Michael Kennedy agreed with me that Frozen Food Gift Group, Inc. would be granted an extension of 5 business days from today (until June 10, 2014) to respond to your comment letter dated May 20, 2014. Sincerely yours, /s/ Gary L. Blum Law Offices of Gary L. Blum cc: T. Covey
